Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  
     Reason for Allowance
Claims 18, 20-21, 27-43 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20150168636 A1, US 20120294037 A1, US 20100046219 A1, US 5897201 A, US 20140211476, US 8506112 B1, US 20140376219 A1, and US 20100073597 A1.
Claim 18 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the waveguide body comprises a first plate and a second plate and wherein the first plate includes a first external face that defines the first side and a first internal face and the second plate includes a second external face that defines the second side and a second internal face, the first internal face being in contact with the second internal face; a plurality of redirection features between the first plate and the second plate of the waveguide body in combination with the rest of the limitations of the base claim.  
Claim 33 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a redirection feature that extends into at least one of the first internal face and the second internal face of the waveguide body and extends radially from the coupling cavity in combination with the rest of the limitations of the base claim.  
Claim 41 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a diffuser at least partially covering one of the first side and the second side of the waveguide body; and a masking element partially covering the diffuser to obscure bright spots in combination with the rest of the limitations of the base claim.  
Claims 20-21, 27-32, 34-40 and 42-43 are rejected because of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883